DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on April 25, 2022 and is acknowledged.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Sidoti (48,416) on May 24, 2022.
The application has been amended as follows: 
Claim 11 line 1, following wherein, delete “the”; Replace with –a--.
Claim 19 line 12, following align, delete “the”; Replace with –a--.
Claim 19 line 17, following moving, delete “a”; Replace with –the--.
Allowable Subject Matter
Claims 1-4, 10-19, 22 and 24 are allowed.
The following is an Examiner's statement of reasons for allowance: 
The closest prior art is Usuki EP Patent (0,281,714), disclose a grinder and method of operate the grinder, comprising a hopper, a shaft, a blade and a crank arm/handle,
however It is in the opinion of the Examiner that the art of record neither anticipates nor render obvious the limitation of,
Claim 1,
“…wherein a top of the blade extends a radial distance outward from the shaft a smaller radial distance at a location on the shaft nearer to the first end of the shaft as compared to a bottom end of the blade at a second location on the shaft nearer to the second end, wherein the bottom end of the blade has a top surface and a bottom surface that extend in parallel with each other, in a direction orthogonal to the shaft longitudinal axis, and wherein the bottom end of the blade is rounded both along an edge of the blade, and in the direction orthogonal to the shaft longitudinal axis taken from a front view perspective of the shaft and the blade.”.
Claim 16,
“…a bearing positioned within the hopper, wherein the second end of the shaft is disposed through the bearing and the ridge is seated on the bearing such that the bearing supports the shaft within the hopper at the second end of the shaft and allows the shaft to rotate about the shaft longitudinal axis with respect to the hopper, and the ridge abuts a bottom of the fitting to prevent the fitting from moving axially along the shaft over the ridge.”.
Claim 19,
“…including pivoting the crank arm to align the first detent with the spring plunger such that the spring plunger pushes into the first detent, thereby locking the crank arm in the grinding position such that the crank arm is configured for transferring torque to the shaft, holding the grinder offset from a vertical orientation, turning the shaft and a blade with respect to the hopper, and turning a first burr with respect to a second burr,
pivoting the crank arm to align the second detent with the spring plunger such that the spring plunger pushes into the second detent, thereby locking the crank arm in the storage position such that the blade directs hopper contents toward at least one of the burrs, moving the crank arm from the grinding position to the storage position, and locking the crank arm in the storage position by moving the second detent defined in the crank arm over the spring plunger disposed in the hub.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 24, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753